IBSG INTERNATIONAL, INC. PORTER, LEVAY & ROSE, INC. (321) 939-6321 Michael Porter, President (212) 564-4700 IBSG INTERNATIONAL’S 2% YEAR OVER YEAR TO SET RECORD EPS is $0.57 cents for 2007 Company to Hold Conference Call Wednesday March 19, 2008 at 11 AM EDT CELEBRATION, FL, March 18, 2007 IBSG International, Inc., (the “Company”), (OTC BB: IBIN) announced today its financial results for fiscal year ending December 31, 2007 (FY2007). Revenue increased approximately $7.0 million, or 92%, from approximately $7.6 million in FY2006 to approximately $14.6 million in FY2007. Net income increased approximately $4.2 million, or 597%, from approximately $0.7 million, or $0.10 per fully diluted earnings per share in FY2006 to approximately $4.9 million, or $0.57 per fully diluted earnings per share in FY2007. Operating expenses (sales, general and administrative) increased approximately $1.1 million, or 19%, from approximately $5.7 million in FY2006 to approximately $6.8 million in FY2007.The increase to operating expenses in FY2007 is a reflection of additional consulting services for the international market in order to increase market share as well as additional stock based compensation.The Company had other income of approximately $66,000 for FY2007 related to interest income as opposed to other expenses of approximately $511,000 for FY2006 primarily related to the loss on the debt settlement and warrants. As of December 31, 2007, the Company had approximately $2.1 million in cash. Accounts receivable, net grew approximately $11.6 million, or 75%, from approximately $15.3 million at the end of FY2006 to approximately to $26.9 million at the end of FY2007.Approximately 59% of accounts receivable, net outstanding as of December 31, 2007 was generated by new business in FY2007.Deferred revenue of approximately $8.7 million represents approximately 32% of accounts receivable, net outstanding as of December 31, Dr.
